Citation Nr: 0109347	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  98-03 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depression.  


WITNESSES AT HEARING ON APPEAL

Appellant and ex-spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from October 1957 to 
June 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
PTSD and major depressive disorder.  This claim was remanded 
in July 1999 for further development, which has been 
accomplished to the extent possible.  

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2000).


FINDINGS OF FACT

1.  The veteran has not served during combat and does not 
have PTSD.

2.  The veteran was first diagnosed with major depression 
many years after service discharge, and major depression is 
not related to military service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 C.F.R. 
§§  3.303, 3.304(f) (2000).

2.  An acquired psychiatric disorder, to include major 
depression was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 
38 C.F.R. § 3.303 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records were not available and were presumed 
to have been destroyed in the fire at the National Personnel 
Records Center (NPRC) in 1973.  

In February 1997, the veteran applied for service connection 
for a nervous disorder to include PTSD.  She claimed that was 
forced to leave the Army "in disgrace" when she became 
pregnant by a drill sergeant she was dating who had not told 
her that he was married.  She also stated that when she 
attempted to break the relationship off, he accelerated the 
speed of the car he was driving at that time to over 80 miles 
per hour and threatened to kill them both.  She claimed this 
as a horrifying event because she "felt death."

In April 1997, the veteran was notified by VA that her 
service/and or medical records may have been destroyed in a 
fire at the military records storage facility.  She was asked 
to provide as much service data as possible on the enclosed 
form 13055 so that her records could be reconstructed if 
possible.  

The veteran submitted statements to VA on behalf of her claim 
in April 1997.  She related that she received prenatal care 
after her discharge from service from Camp Leroy Johnson in 
1959.  She also related that her sister-in-law and her mother 
were the only two people that knew of her ordeal and both of 
them were now deceased.  She also stated that the company 
clerk suggested that she get an abortion but because of her 
family upbringing and religion, she could not condone 
abortion.  

In April 1997, the veteran underwent a VA psychiatric 
examination.  She gave a history of a good upbringing, the 
third of nine children.  She graduated from high school and 
pursued a military career.  When asked about traumas 
occurring in service, she reported that she had a "very 
traumatic relationship with a married man" while in the 
military.  He was not her superior officer and she did not 
claim sexual harassment.  She stated that the event was 
especially traumatic as the man represented himself as 
unmarried and when she became pregnant by him, she found out 
that he was married.  According to the veteran, she was not 
offered any counseling from the Army at that time, and the 
man was allowed to remain in the military.  During the 
examination, the veteran stated that she was "tired of 
trying" and that she did not have anything to give to a 
relationship any more.  She stated that being put out of the 
Army put a terrible burden on her mother and father.  When 
asked how having been in the service affected her life today, 
she related guilt, shame, a sense that there was never any 
closure to what happened in service, and a deep sadness.  She 
stated that she felt bad and guilty for not completing her 
years of service that she signed up for and she felt that the 
Army did not deal with her fairly.  She stated that she was 
very depressed, fearful of the future, and had difficulty 
sleeping.  She denied alcohol or drug abuse, as well as any 
auditory or visual hallucinations or delusions.  The examiner 
indicated that the veteran met the criteria for major 
depressive disorder, recurrent, moderate, without psychotic 
features.  This was based on her interview and test results.  
She endorsed virtually every symptom of depression including 
depressed mood, insomnia, fatigue, psychomotor retardation, 
low self esteem and difficulty concentrating to the extent 
that these symptoms caused clinically significant distress in 
social and occupational functioning.  The test results were 
consistent with the finding of significant depressive 
symptoms along with a significant number of somatic 
complaints.  The veteran obtained a valid MMPI profile; 
individuals with similar profiles often used denial and 
repression to cope with stress.  They reported a significant 
number of somatic complaints with stress often being 
converted into physical symptoms.  The examiner also 
indicated that the veteran did not meet criterion A for PTSD 
based on inservice stressors.  The pertinent diagnosis was 
major depressive disorder, moderate, recurrent.  The global 
assessment of functioning (GAF) was 55.  

In May 1997, the veteran submitted her daughter's birth 
certificate in support of her claim.  This birth certificate 
showed that her daughter was born six months after her 
discharge from service.  It gave the name of her daughter's 
father, and it appears from the birth certificate that the 
veteran was married to her daughter's father, as she signed 
it using his last name.  The named father was not in military 
service.

The NPRC responded to the RO regarding the veteran's Request 
for Information in May 1997.  The NPRC indicated that no 
personnel records were located and that if the records were 
on file at the NPRC on July 12, 1973, they may have been 
destroyed in a fire on that date.  

In a September 1997 Report of Contact, a VA examiner stated 
that she had been treating the veteran for several years and 
that to the best of her knowledge, she had not received a 
request for the veteran's psychiatric notes in support of the 
veteran's claim.  She related that she believed the veteran's 
records should be considered.  Later that month, the RO 
requested all of the veteran's hospital summaries and 
outpatient records from the VA Medical Center (VAMC) New 
Orleans.  The complete records from the earliest treatment 
date, to include mental health records, were requested.  

The veteran's records were again requested and asked to be 
expedited since the veteran was scheduled for an 
October 9, 1997 hearing.  It was requested that if the reply 
was negative, the RO should receive a call.  

VA outpatient treatment records dated from May 1995 to 
July 1997 were obtained and associated with the claims 
folder.  These records were unrelated to any mental health 
treatment or counseling.  Another request to expedite the 
veteran's records was again made.  

In September 1997, the RO received a lay statement from a 
woman who served with the veteran and indicated that they 
were friends in service.  She related that the veteran became 
pregnant by a staff sergeant that they later found out was 
married.  

In October 1997, a statement was received from a VA mental 
health counselor who treated the veteran through the Women's 
Stress Disorder Treatment Team, Mental Health Service.  She 
related the veteran's pregnancy in service by a married 
sergeant and indicated that the veteran believed she was 
"sent home in disgrace" while the married soldier continued 
and successfully completed his military career.  She 
indicated that the veteran "has never, ever, gotten over 
this."  As a result of these feelings, the mental health 
counselor stated that the veteran shut down her feelings in 
order to do whatever it took to cope; emotional numbing 
became effective for her; she reexperienced the trauma for 
many years; and had had intrusive thoughts about her military 
treatment.  The traumatic event was stated to have 
overshadowed the veteran's life because her pain had not been 
acknowledged, heard, respected or understood.  The counselor 
stated that it appeared that the veteran would not feel 
vindicated until she received, at least, an apology from the 
government for its treatment of her and the fact that she 
encountered a double standard for herself and the male 
soldier involved.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in October 1997.  Her ex-spouse also 
testified on her behalf.  The veteran continued to maintain 
that the Army discharged her from the service for her 
pregnancy and she went home "in disgrace" while the other 
soldier continued in his military career.  Her ex-spouse 
indicated that he met the veteran in 1975 and married her in 
1979.  He related that he had kept in contact with her and 
that she had not been able to adjust to her treatment 
received in the Army.  He related that her distrust surfaced 
in other relationships and that she sought constant attention 
as a result of this treatment.  

VA mental health clinic records dated from May 1995 to 
August 1997 were obtained and associated with the claims 
folder.  These records show ongoing counseling received by 
the veteran from VA but there were no records that showed a 
specific diagnosis for a mental disability.  

In March 1998, the veteran submitted Authorization and 
Consent to Release Information to VA on behalf of her claim 
for Dr. Paul Bagalman, New Orleans, Louisiana; Nassau Mental 
Health Center, Long Island, New York; Pontchartrain Mental 
Health Clinic, New Orleans, Louisiana; and the Browne-McHardy 
Clinic, Metairie, Louisiana.  

In March 1998, the veteran submitted medical records in 
support of her claim.  Private, unsigned medical records from 
July 1970 to May 1978, showed the veteran was noted to be 
seen by Dr. Judice at the Brown-McHardy Clinic and the tests 
were negative.  She was given multiple tranquilizers.  From 
1971 to 1972, she went to several doctors in Houston and no 
disease was found.  In 1973, she went to a psychiatric 
hospital in New York and no emotional disease was diagnosed.  
Also in 1973, she was diagnosed by J.A. Yaryura-Tobias, M.D., 
with depressive reaction.  In 1974 to 1975, it was noted that 
she felt better.  In June 1978, it was noted that she was 
taking Elavil and she had "occasional good days."  It was 
noted that they were aware of her anxiety and depression.  A 
bill from the North Nassau Mental Health Center showed the 
veteran underwent psychological testing in November 1973.  In 
May 1980, Craig W. Maumus, M.D., wrote a statement on a 
prescription pad that indicated, in pertinent part, that the 
veteran was seen by him for a psychiatric evaluation.  He 
stated that she was depressed to a degree that would 
interfere with her work.  A May 1997 statement was received 
from an examiner at the VA Women's Health Clinic which 
indicated that the veteran was suffering from, amongst other 
disabilities, depression.  

In May 1998, the VA Authorization and Consent Form submitted 
to Browne-McHardy Clinic, Metairie, Louisiana was returned by 
mail to the RO indicating that the mail was undeliverable and 
unavailable to forward as the clinic had moved years ago.  

In June 1998, a response was received from the Pontchartrain 
Mental Health Center indicating that the veteran had no 
contact with the clinic in more than six years and that her 
records had been destroyed.  

In July 1999, the Board remanded the instant claim for 
further development.  The veteran was to be given the 
opportunity to obtain her records from the Nassau Mental 
Health Clinic. Dr. Paul Bagalman, and the Browne-McHardy 
Clinic.  Additionally, medical and clinical records from Camp 
Leroy Johnson and any records found through a special search 
of the NPRC were to be made.  VA records of treatment since 
1959 were to be requested again and if no additional records 
were found, VA was to indicate such.  

A special search was performed in September 1999 by NPRC in 
an attempt to locate the veteran's medical records from Camp 
Leroy Johnson.  A statement was received indicating that Camp 
Leroy Johnson no longer existed.  

Also in September 1999, the RO contacted the veteran and 
asked her to submit additional Authorizations for Release of 
Information for treatment records from Nassau Mental Health 
Clinic and Dr. Paul Bagalman.  She was also advised that the 
Browne-McHardy Clinic was no longer at the location she 
provided.  She was advised that it would expedite her case if 
she would contact her physicians or the facilities personally 
and have them send their reports to VA.  She was also advised 
that she should obtain the Browne-McHardy clinic records in 
keeping with her responsibility to submit evidence in support 
of her claim.  

An undated statement from Social Security Administration 
revealed that the veteran had been disabled for Supplemental 
Security Insurance payments as a result of depression and 
chronic fatigue syndrome.  It was noted that in May 1978 
mental examinations did not reveal any emotional disorder and 
a non-examining state medical consultant determined in 
July 1997 that the veteran was moderately impaired for work 
by chronic anxiety and depression.  

VA outpatient treatment records from May 1995 to 
September 1999 were obtained and associated with the claims 
folder.  These records were duplicate copies of previously 
reviewed records, unrelated medical records, and June 1998 to 
July 1999 PTSD-Women's Stress Disorder Team records.  None of 
these records provided a psychiatric diagnosis.  

VA outpatient treatment records from July 1988 to 
November 1988 were obtained and associated with the claims 
folder.  The attached notes indicate that these were the 
records retrieved from the Federal Records Center.  The July 
1988 treatment note indicates that the veteran was then a new 
patient.  None of these records were related to the instant 
claim.  

Requests for treatment records from Camp Leroy Johnson in New 
Orleans, Louisiana were requested in September 1999, 
April 2000, and June 2000.  No reply was received.  In 
August 2000, NPRC responded that these records were destroyed 
by fire.  


Duty to Assist

This claim arises from the veteran's application for service 
connection for PTSD in February 1997.  The veteran also 
claimed an acquired psychiatric disability to include major 
depression.  There is no issue as to substantial completeness 
of the application.  

The Secretary is required to obtain service medical records 
and other relevant service records, VA treatment records, VA 
medical examinations and opinions and any other relevant 
records held by any Federal department or agency.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-2098 (2000) (to be codified at 
38 U.S.C. § 5103A(c) and (d)).  This case is a fire-related 
claim.  It appears that the veteran's service medical 
records, service personnel records, and clinical records from 
Camp Leroy Johnson were destroyed by fire at the NPRC in 
July 1973.  Searches by NPRC for service medical records were 
performed, and the NPRC informed the RO in April 1997 that 
the medical records were destroyed by fire.  They also 
informed the RO in May 1997 that the personnel records were 
also destroyed.  The veteran was asked to provide service 
data in an attempt to reconstruct the file if possible.  The 
veteran indicated treatment directly after service discharge 
at Camp Leroy Johnson.  No records were received from the 
NPRC.  In September 1999, notation was made in the claims 
file that Camp Leroy Johnson no longer exists.  A special 
search by NPRC for records was requested in September 1999, 
again in April 2000, and again in June 2000.  The NPRC 
finally contacted the RO in June 2000 and stated that those 
records were destroyed by fire.  

VA outpatient records dated as early as July 1988 have been 
associated with the claims file.  These records represent 
those that VA was able to retrieve from the Federal Records 
Center.  As they show that the veteran was a new patient in 
July 1988, it appears that there are no earlier VA treatment 
records.  

Undated records from Social Security show the veteran was in 
receipt of SSI benefits effective since May 1994.  She was 
found to suffer from chronic fatigue syndrome and depression.  
The RO has satisfied its duty to assist through obtaining 
available treatment records, Social Security records, VA 
treatment records, and also its attempt to reconstruct 
service medical and clinical records.  It is reasonably 
certain that further records do not exist or that further 
efforts to obtain such records would be futile.

The Secretary is also required to make reasonable efforts to 
obtain relevant records, including private records, that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b).  In March 1998, the veteran submitted an 
Authorization for Release of Information for treatment 
records from Nassau Mental Health Clinic, Dr. Paul Bagalman, 
Pontchartrain Mental Health Clinic, and Browne-McHardy 
Clinic.  In May 1998, the VA Authorization for Release of 
Information was returned undeliverable to the Browne-McHardy 
Clinic.  It was indicated that the clinic had moved years 
ago.  In June 1998, the Pontchartrain Mental Health Clinic 
indicated that they had not had any contact with the veteran 
for more than six years and her records had been destroyed.  
The Board remanded the instant claim in July 1999, requesting 
that the RO contact the veteran and inform her that she could 
submit additional releases for information for Nassau Mental 
Health Clinic and Dr. Paul Bagalman or could attempt to 
submit the evidence herself.  She was also asked to obtain 
and submit the records herself from the Browne-McHardy 
Clinic, since the RO was not able to locate those records 
based on the address she provided.  The RO contacted the 
veteran and informed her of the aforementioned Board requests 
and no response from her was received by the RO.   

Finally, the veteran was accorded an appropriate VA 
examination in April 1997.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-2098 (2000) (to be codified at 38 U.S.C. § 5103A(d)).  

There is no indication of additional potentially relevant and 
available treatment records that the RO has not requested, 
and there is sufficient evidence to proceed with appellate 
review.  


PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App. 128 (1997).  See Zarycki v. Brown, 
6 Vet. App. 91, 97 (1993).  In the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b).  

In this case, the veteran does not claim to have been a 
veteran of combat, nor does she claim PTSD as a result of 
combat.  She claims that she has PTSD and that her stressor 
is the result of becoming pregnant inservice by a married man 
and being discharged from service as a result of the 
pregnancy.  Therefore, she is required to have a diagnosis of 
PTSD and a link, established by medical evidence, between 
current symptoms and an inservice stressor and credible 
supporting evidence that the inservice stressor occurred.  
The veteran has testified to her pregnancy in service, and 
she has submitted evidence of giving birth to a child within 
six months of service discharge.  There is some discrepancy 
in the evidence the veteran has presented as to who the 
father of the child was.  She has submitted a statement from 
a fellow serviceperson who remembers the veteran's 
relationship with a married serviceman and her subsequent 
pregnancy as a result of that relationship.  However, the 
veteran has also presented a birth certificate which shows 
that the child's father was a person who was not in the 
military service and which the veteran signed as the wife of 
the person listed as the father on the birth certificate.  
While this discrepancy in the evidence does raise some 
question as to the credibility of the reported stressor, it 
does not require further delay of this claim in an effort to 
clarify the inconsistency, because, whether the listed father 
was, in fact, the father, the dispositive point is that the 
veteran has not been diagnosed to have PTSD.  In fact, an 
examination to determine whether she had PTSD ruled it out.

The veteran has been treated in the Women's Stress Clinic, 
and her counselor has submitted a statement indicating her 
symptomatology.  However, there is no medical evidence of 
record diagnosing PTSD and linking that diagnosis to an 
inservice stressor.  The April 1997 VA examiner stated 
specifically that the veteran did not meet criterion A for 
PTSD based upon inservice stressors.  The only indication 
that the veteran has PTSD attributable to a stressor 
occurring in service is the veteran's own assertion.  This 
assertion is not supported by the medical evidence.  It is 
well established that lay persons cannot provide competent 
testimony when an expert opinion is required, and medical 
diagnosis requires medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Finally, Congress has specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability, and in the absence 
of proof of a present disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Since 
there is no diagnosis of PTSD, the preponderance of the 
evidence is against the claim, and entitlement to service 
connection for PTSD is not warranted.


An acquired psychiatric disorder, to include major depression 

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

The veteran asserts, in the alternative, that she warrants 
service connection for her psychiatric disability diagnosed 
as major depression as a result of inservice incurrence.  

Service medical records and service personnel records have 
been destroyed as a result of a fire at the NPRC in 1973.  
The veteran has presented alternative records as a result of 
the lack of service records which include a statement from a 
service comrade who was aware of the circumstances of her 
pregnancy, Social Security records, private treatment 
records, personal hearing testimony, and VA medical records.  
Unfortunately, none of this evidence shows that the veteran 
suffered from major depression in service.  Her service 
comrade is able to attest to the fact that she was a friend 
of the veteran's and that she was aware of her pregnancy and 
subsequent discharge from service, but she is not able to 
diagnose the veteran's condition and make a medical 
determination as to whether or not the veteran was suffering 
from an acquired psychiatric disability.  See Espiritu, 2 
Vet. App. 492.  

Secondly, the veteran's Social Security records do indicate 
that she suffers from chronic anxiety and major depression 
and that these disabilities combined with chronic fatigue 
syndrome prevent her from working.  She is in receipt of SSI 
benefits.  However, these records indicate that in May 1978, 
at least 21 years postservice, mental examinations at that 
time did not reveal any emotional disorder.  Chronic anxiety 
and depression were diagnosed in July 1997, 38 years after 
service.  

Additionally, the earliest evidence of any acquired 
psychiatric disorder was in 1973, when the veteran was 
diagnosed with depressive reaction by Dr. Yaryura-Tobias.  
Neither this diagnosis or any other of record, private or VA, 
has associated the veteran's depression with service.  

Finally, the veteran and her ex-spouse testified before a 
hearing officer at the RO in October 1997.  The ex-spouse 
indicated that he met the veteran in 1975 and married her in 
1979.  His testimony is relevant to his observations 16 years 
after service at the earliest; he could not make comments 
related to her active service duty.  Furthermore, his lay 
status prevents him from providing medical evidence 
attributing major depression to service.  Although the VA 
examiner did diagnose the veteran with major depressive 
disorder, she did not link this diagnosis with service, nor 
is there medical evidence of major depression until many 
years after service.  Based on the foregoing, the 
preponderance of the evidence is against the claim, and 
service connection for an acquired psychiatric disability, to 
include major depression, is denied.  



ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder, to 
include major depression, is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

